Exhibit 10.3

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is entered into as of August 5, 2014
by and among Thomas J. Leetch, Jr. (the “Executive”), Independent Bank Corp., a
Massachusetts corporation, and Rockland Trust Company, a wholly owned subsidiary
of Independent Bank Corp. (collectively, “Buyer”), Peoples Federal
Bancshares, Inc., a Maryland corporation (“Seller”) and Peoples Federal Savings
Bank, a wholly owned subsidiary of the Seller (“Seller Bank”).

 

WITNESSETH:

 

WHEREAS, Buyer, Seller and Seller Bank are entering into an Agreement and Plan
of Merger, dated as of August 5, 2014 (the “Merger Agreement”) pursuant to which
Buyer will acquire the Seller Bank through the transactions set forth in the
Merger Agreement (the “Merger”); and

 

WHEREAS, Buyer, Seller, Seller Bank and the Executive desire to enter into this
Agreement, which shall terminate (i) the Executive’s employment with Seller and
Seller Bank, (ii) the Employment Agreement by and between Seller and the
Executive dated July 6, 2010, as amended, (iii) the Employment Agreement by and
between Seller Bank and the Executive dated December 16, 2008, as amended
((ii) and (iii) collectively, the “Employment Agreements”), in each case
effective immediately prior to the Effective Time of the Merger, and in lieu of
any rights and payments under the Employment Agreements the Executive shall be
entitled to receive a lump sum cash payment of $2,526,467 and such other rights
and payments set forth herein;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is acknowledged, the
Executive, Buyer, Seller, and the Seller Bank agree as follows:

 

1.                                      Payments and Other Rights.

 

1.1.                            Lump sum payments.  On the business day
coinciding with or next following the eighth day after the Effective Time of the
Merger, provided (i) the Executive is still employed by Seller and Seller Bank
immediately prior to the Effective Time of the Merger and (ii) the Executive has
not revoked the release contained in Section 4 hereof, Seller Bank shall make a
lump sum payment to the Executive in an amount equal to $2,526,467, in full
satisfaction of the obligations of Seller and Seller Bank under the Employment
Agreements in connection with the consummation of the Merger and the termination
of the Executive’s employment with Seller and Seller Bank effective immediately
prior to the Effective Time of the Merger and as consideration for the
Executive’s service to the Company and other obligations under the Consulting
and Non-Competition Agreement attached as Exhibit A (the “Consulting
Agreement”), less applicable tax withholdings (the total of such sum, the “Total
Payment Amount”).  For the avoidance of doubt, the parties agree that the Total
Payment Amount includes the lump-sum present value of 36 months of premium
payments under welfare plans maintained by Seller and/or Seller Bank and is
being paid in full satisfaction of Seller and Seller

 

1

--------------------------------------------------------------------------------


 

Bank’s obligations under Section 5(d) of each of the Employment Agreements,
other than Seller’s obligation to provide supplemental retiree health insurance
under Section 3(f) of each of the Employment Agreements, addressed in
Section 1.2(b) below.

 

The parties agree that the Total Payment Amount is final and binding on all
parties and shall not be subject to further adjustment, and that the Total
Payment Amount (other than the portion of the Total Payment Amount paid to the
Executive as consideration for the Executive’s execution of the Consulting
Agreement) and any amounts described in Section 1.2(a) below shall not be paid
until the Section 409A waiting period described in Section 2 below has passed,
as may be applicable.

 

In consideration of the provisions of this Agreement, Executive, Buyer, Seller,
and Seller Bank agree that the Employment Agreements shall each terminate
without any further action of any of the parties, effective immediately prior to
the Effective Time of the Merger.  The Executive agrees that the Total Payment
Amount, together with satisfaction of the other obligations set forth in this
Agreement, shall be in complete satisfaction of all rights to payments or
benefits under the Employment Agreements or any other severance program except
as otherwise expressly set forth in this Agreement.

 

1.2.                            Other rights.  The Executive shall additionally
be entitled to:

 

(a)                                 payment by Rockland Trust Company of the
Change in Control benefit described in Section 2.4 of the Amended and Restated
Salary Continuation Agreement by and between Seller Bank and the Executive dated
July 6, 2006, as amended (the “Salary Continuation Agreement”), which benefit
(i) is the payment to Executive of $175,000 per year for twenty years, with such
annual benefit payable in equal monthly installments commencing on the first day
of the month following the Executive’s termination of employment at the
Effective Time of the Merger, and (ii) shall not be accelerated by Buyer under
Treasury Regulation Section 1.409A-3(j)(ix)(B) within the 12 months following
the Merger;

 

(b)                                 coverage for Executive and his spouse for
each of their lifetimes under a supplemental retiree health insurance plan
(medical and prescription drug benefits) maintained by Buyer at no cost to the
Executive;

 

(c)                                  the payment of the Merger Consideration
with respect to the Executive’s common stock of Seller (whether restricted or
unrestricted) and payments with respect to Seller stock options, in each case as
contemplated by the Merger Agreement;

 

(d)                                 the payment of any vested benefits that the
Executive has accrued under (i) any tax-qualified retirement plans maintained or
contributed to by Seller and/or Seller Bank in which he is a participant, and
(ii) the Voluntary Deferred Compensation and Supplemental Employee Stock
Ownership Plan for Executives maintained by Seller and Seller Bank, in each case
in accordance with the terms and conditions of such plans;

 

2

--------------------------------------------------------------------------------


 

(e)                                  the continued right of the Executive to use
the leased automobile that the Executive is presently using through the end of
the current lease; the Executive will receive a lump-sum payment within ten days
after the end of the current lease (which ends in April 2016) equal to
(i) $729.17 multiplied by (ii) the difference between (a) 36 months and (b) the
number of months remaining on the lease after the Effective Time.

 

(f)                                   the right of Executive to elect to
purchase at his sole expense continuation coverage under any group health plan
maintained by the Seller Bank that is subject to COBRA in which Executive is a
participant immediately prior to the Effective Time of the Merger;

 

(g)                                  right of the Executive to convert at his
own cost any group insurance coverages (other than health benefits) maintained
by Seller Bank in which Executive is a participant to an individual policy in
accordance with the conversion provisions of such group insurance policy; and

 

(h)                                 the right of the Executive’s beneficiary (as
designated by Executive) to a $400,000 death benefit upon Executive’s death
under the Seller Bank Split Dollar Plan dated March 1, 2011, as in effect as of
the Effective Time of the Merger.

 

2.                                      Section 409A of the Code.  It is the
intention of the parties that this Agreement comply with and be interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
and the United States Department of Treasury regulations and other guidance
issued thereunder (collectively, “Section 409A”).  Each payment in a series of
payments provided to the Executive pursuant to this Agreement will be deemed a
separate payment for purposes of Section 409A.  If any amount payable under this
Agreement upon a termination of employment is determined by the Company to
constitute nonqualified deferred compensation for purposes of Section 409A
(after taking into account the short-term deferral exception and the involuntary
separation pay exception of the regulations promulgated under Section 409A which
are hereby incorporated by reference), such amount shall not be paid unless and
until the Executive’s termination of employment also constitutes a “separation
from service” from the Company for purposes of Section 409A.  In the event that
the Executive is determined by the Company to be a “specified employee” for
purposes of Section 409A at the time of his separation from service with the
Company, any payments of nonqualified deferred compensation (after giving effect
to any exemptions available under Section 409A) otherwise payable to the
Executive during the first six (6) months following his separation from service
shall be delayed and paid in a lump sum upon the earlier of (x) the Executive’s
date of death, or (y) the first day of the seventh month following the
Executive’s separation from service, and the balance of the installments (if
any) will be payable in accordance with their original schedule.  To the extent
any expense, reimbursement or in-kind benefit provided to the Executive
constitutes nonqualified deferred compensation for purposes of Section 409A,
(i) the amount of any expense eligible for reimbursement or the provision of any
in-kind benefit with respect to any calendar year shall not affect the amount of
expense eligible for reimbursement or the amount of in-kind benefit provided to
the Executive in any other calendar year, (ii) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last

 

3

--------------------------------------------------------------------------------


 

day of the calendar year following the calendar year in which the applicable
expense is incurred, and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be subject to liquidation for any other benefit.

 

3.                                      Termination of Employment; Releases. 
The Executive’s employment with Seller and Seller Bank shall terminate effective
immediately prior to the Effective Time of the Merger.  Subject to Buyer’s
performance of its obligations under this Agreement, Executive, for himself and
for his heirs, successors and assigns, does release completely and forever
discharge Buyer, Seller, and Seller Bank, their respective affiliates and
successors and the current and former directors, officers, employees and agents
of each of them (any and all of which are referred to below as the “Releasees”)
from any obligations under the Employment Agreements and any and all other
claims, demands, proceedings, agreements (express or implied), obligations,
liabilities and causes of action whatsoever, whether known or unknown, whether
arising under common law, in equity or under statute, including all claims of
discrimination, harassment and retaliation prohibited by any federal, state, or
local statute, regulation, or ordinance, including without implication of
limitation, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, Massachusetts General Laws chapter 151B, the Massachusetts
Wage Act (including but not limited to paid time off, overtime and other wages),
the Family and Medical Leave Act, and the Employee Retirement Income Security
Act; and all other statutory and common law claims which Executive or his heirs,
successors or assigns now have, have ever had or may hereafter have against the
Releasees relating to or arising out of any matter related solely to the period
prior to the date of Executive’s execution of this Agreement.

 

Notwithstanding the foregoing, Executive does not waive, release or discharge,
(i) any right to file an administrative charge or complaint with the Equal
Employment Opportunity Commission or other administrative agency, although the
Employee waives any right to monetary relief related to such a charge or
administrative complaint, (ii) claims which cannot be waived by law, such as
claims for workers’ compensation, (iii) any right to earned but unpaid wages,
(iv) any right to accrued but unused vacation time, (v) any right to vested
benefits under a tax-qualified plan, (vi) the obligations described in Section 1
of this Agreement, or (vii) the obligations of Buyer under the Merger Agreement.

 

Executive agrees to execute an identical “bring-down” release immediately prior
to the Effective Time of the Merger in consideration of the payments described
above, except that it will cover any claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

4.                                      General.

 

4.1                               Heirs, successors and assigns.  The terms of
this Agreement shall be binding upon the parties hereto and their respective
heirs, successors, and assigns.

 

4.2                               Final agreement.  This Agreement represents
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior understandings, written or oral.  For avoidance
of doubt, the payments and benefits described in Section 1 of this Agreement
shall not be increased or decreased as a result of any compensation that
Executive may receive from Seller or Seller Bank through the vesting of
restricted stock, the exercise of stock options, or otherwise.

 

4

--------------------------------------------------------------------------------


 

4.3                               Conflict.  In the event of any conflict
between the terms and conditions of this Agreement and any other agreement
between the parties, including the Employment Agreements and the Salary
Continuation Agreement, the terms and conditions of this Agreement shall
control.

 

4.4                               Withholdings.  Seller, Seller Bank, and Buyer
may withhold from any amounts payable under this Agreement such federal, state,
or local taxes as may be required to be withheld pursuant to applicable law or
regulation.

 

4.5                               Governing law.  This Agreement shall be
construed, enforced and interpreted in accordance with and governed by the laws
of the Commonwealth of Massachusetts, without reference to its principles of
conflicts of law, except to the extent that federal law shall be deemed to
preempt such state laws.

 

4.6                               Defined terms.  Any capitalized terms not
defined in this Agreement shall have as their meaning the definitions contained
in the Merger Agreement.

 

4.7                               Voluntary and knowing action of Executive. 
Executive acknowledges that, by his free and voluntary act of signing below,
Executive agrees to all of the terms of this Agreement and intends to be legally
bound hereby.  This Agreement will remain in effect despite the discovery or
existence of any new, additional fact or any fact different from that which
Executive now knows or believes to be true.  Executive acknowledges that he has
read this Agreement and the Consulting Agreement, that the payments Executive
will receive under this Agreement are sufficient consideration for Executive to
enter into this Agreement and the Consulting Agreement, and that Executive
understands the terms and conditions of this Agreement and the Consulting
Agreement.  Executive further acknowledges and agrees that Executive’s decision
to enter into this Agreement is not made in reliance upon, in whole or in part,
any representation, inducement, promise or agreement, oral or otherwise, not
embodied in the Agreement or Consulting Agreement.  Executive represents to
Buyer that he had adequate time and opportunity to be represented by legal
counsel in connection with the review and execution of this Agreement and the
Consulting Agreement, that execution of this Agreement and the Consulting
Agreement is Executive’s free act and deed, and that Executive was not compelled
to sign this Agreement or the Consulting Agreement by economic hardship or any
other form of duress.

 

4.8                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

4.9                               Amendment.  This Agreement may be amended with
the written consent of each of the parties hereto. The consent of Seller and
Seller Bank shall not be required to amend this Agreement after the Effective
Time of the Merger.

 

5.                                      Effectiveness.  Notwithstanding anything
to the contrary contained herein, this Agreement shall be subject to
consummation of the Merger in accordance with the terms of the Merger Agreement,
as the same may be amended by the parties in accordance with its terms.  In

 

5

--------------------------------------------------------------------------------


 

the event the Merger Agreement is terminated for any reason, this Agreement
shall be deemed null and void with respect to all actions not yet taken pursuant
to this Agreement.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer, Seller, and Seller Bank have each caused this
Agreement to be executed by their duly authorized officers, and the Executive
has signed this Agreement, effective as of the date first above written.

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Maurice H. Sullivan, Jr.

 

/s/ Thomas J. Leetch, Jr.

Name: Maurice H. Sullivan, Jr.

 

Name: Thomas J. Leetch, Jr.

 

 

 

 

 

 

ATTEST:

 

INDEPENDENT BANK CORP.

 

 

 

 

 

 

 

/s/ Linda M. Campion

 

By:

/s/ Christopher Oddleifson

Name: Linda M. Campion

 

Name: Christopher Oddleifson

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

ATTEST:

 

ROCKLAND TRUST COMPANY

 

 

 

 

 

 

 

/s/ Linda M. Campion

 

By:

/s/ Christopher Oddleifson

Name: Linda M. Campion

 

Name: Christopher Oddleifson

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

ATTEST:

 

PEOPLES FEDERAL BANCSHARES, INC.

 

 

 

 

 

 

 

/s/ Christopher Lake

 

By:

/s/ Maurice H. Sullivan, Jr.

Name: Christopher Lake

 

Name: Maurice H. Sullivan, Jr.

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

ATTEST:

 

PEOPLES FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

/s/ Christopher Lake

 

By:

/s/ Thomas J. Leetch, Jr.

Name: Christopher Lake

 

Name: Thomas J. Leetch, Jr.

 

 

Title: President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------